Citation Nr: 1738050	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  12-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a back disorder.

3. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder. 

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to October 2003 and from June 2006 to October 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois.
 
The Veteran testified in June 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for residuals of a traumatic brain injury was raised at the June 2017 Board hearing.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Posttraumatic stress disorder

The Veteran most recently underwent an in-person VA examination with regard to her posttraumatic stress disorder in November 2011, over five years ago. When the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993). The record indicates that the severity of the Veteran's condition may have increased since the November 2011 examination and she asserts the same. As such, remand is warranted for a new examination to consider the Veteran's present condition.

Additionally, certain ambiguities persist with regard to the severity of the Veteran's posttraumatic stress disorder symptoms during the appeal period.  In particular, June 2013 and February 2014 disability benefits questionnaires from Dr. L. report far greater symptomatology than reflected in contemporaneous VA treatment records.  For example, both questionnaires report general assessment of functioning scores of 35. By contrast, April 2013 and November 2013 VA treatment records report global assessment of functioning scores of 68. With regard to Dr. L.'s June 2017 letter, the Board observes that such letter appears to report much more severe symptomatology than reported by the Veteran at her June 2017 hearing. As such, in addition to the substantial time period since the last VA examination, a new VA examination should attempt to resolve such ambiguities concerning the severity of the Veteran's posttraumatic stress disorder symptoms. 

Finally, the record contains an October 2012 letter from the Social Security Administration noting that the Veteran had been awarded Social Security disability benefits. There is no indication medical records used in awarding those benefits were obtained. They are potentially relevant to the appeal issues and must be requested. See Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Tinnitus and a back disorder

In February 2016, the Veteran submitted a timely notice of disagreement with the rating decisions denying entitlement to service connection for tinnitus and a back disorder, and elected the Decision Review Officer (DRO) review process. Significantly, a statement of the case has not yet been issued addressing these issues. Thus, remand is necessary to correct this procedural deficiency. Manlincon v. West, 12 Vet. App. 238 (1999). Since DRO review was requested, such should occur first. See 38 C.F.R. § 3.2600 (2016).

Total disability evaluation based on individual unemployability
 
The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the issues remanded above. This issue is therefore remanded, to be addressed after the following development has been completed. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain the following records:

a) All medical records from the Social Security Administration pertaining to any award of Social Security disability benefits. 

b) All outstanding, pertinent VA treatment records, including records dating since April 2017.

If the RO cannot locate any such Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Refer the file for DRO review of the issues of entitlement to service connection for tinnitus and a back disorder. If the decision is less than a full grant of the benefit sought, furnish the Veteran with a statement of the case concerning those issues.  The appellant is advised that the Board will not exercise jurisdiction over this claim in the absence of a timely perfected appeal.

3. After all available records have been associated with the electronic file, schedule the Veteran for a VA examination with an appropriate mental health professional to address the current nature and severity of her posttraumatic stress disorder. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner should then assess the current severity of the Veteran's posttraumatic stress disorder. All signs and symptoms of psychiatric disability should be reported in detail. The examiner must describe the impact of the Veteran's posttraumatic stress disorder on her occupational and social functioning, and discuss the impact it has on her activities of daily living, including her ability to obtain and maintain employment, and its overall functional impact.

The examiner is to review the evidence of record pertaining to the Veteran's posttraumatic stress disorder for the period since November 5, 2011 and provide a retrospective opinion on the severity of the Veteran's psychiatric symptoms during that period. Based on the evidence of record, what was the impact of the Veteran's service-connected posttraumatic stress disorder on her occupational and social functioning during that period? In connection with the foregoing, the examiner must specifically discuss: 

a) The October 2011 letter of Dr. H., opining that it would be extremely difficult for the Veteran to sustain gainful employment due to the severity of her service connected disabilities.

b) The June 2013 and February 2014 disability benefits questionnaires from Dr. L., both noting global assessment of functioning scores of 35, and the latter opining that the Veteran was totally occupationally and socially impaired. 

c) The June 2017 letter from Dr. L. reporting that the Veteran experienced symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.

A complete rationale for all requested opinions must be provided. If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and he/she must provide the reasons why an opinion would require speculation. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.

4. The Veteran is to be notified that it is her responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




